UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-2379


MODESTO VELASQUEZ-SANCHEZ,

                      Petitioner,

          v.

LORETTA E. LYNCH, Attorney General,

                      Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   June 30, 2016                 Decided:   July 22, 2016


Before KEENAN, DIAZ, and FLOYD, Circuit Judges.


Petition dismissed by unpublished per curiam opinion.


Anna Aita, LAW OFFICES OF ANNA AITA, Glen Burnie, Maryland, for
Petitioner. Benjamin C. Mizer, Principal Deputy Assistant
Attorney   General,   Anthony   C.  Payne,   Assistant   Director,
Tiffany L.    Walters,   OFFICE    OF   IMMIGRATION    LITIGATION,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Modesto      Velasquez-Sanchez,          a     native      and    citizen    of

Guatemala, petitions for review of an October 8, 2015, order of

the    Board      of     Immigration    Appeals        denying     his    motion    to

reconsider its decision of July 29, 2015, declining to reopen

his    immigration       proceedings.          We    dismiss     the    petition   for

review.

       On appeal, Velasquez-Sanchez challenges the agency’s denial

of    his   applications       for   asylum,        withholding    of    removal   and

protection under the Convention Against Torture (CAT).                       However,

Velasquez-Sanchez did not file a timely petition for review of

the Board’s May 5, 2015, order affirming the denial of that

relief.      Velasquez-Sanchez had thirty days from the date of that

decision to file a timely petition for review.                          See 8 U.S.C.

§ 1252(b)(1)       (2012).       This   time    frame     is   “jurisdictional      in

nature      and   must    be   construed   with       strict   fidelity     to   [its]

terms.”      Stone v. INS, 514 U.S. 386, 405 (1995).                    Moreover, the

filing of a motion to reconsider or reopen with the Board does

not toll the thirty-day period for seeking review of underlying

orders.       Id. at 394.         Thus, Velasquez-Sanchez’s petition for

review of the instant Board order of October 8, 2015, cannot be

considered timely as to the Board’s May 5, 2015, order.

       Velasquez-Sanchez fails to raise any issues relevant to the

Board’s October 8, 2015, order denying his motion to reconsider.

                                           2
Under Rule 28 of the Federal Rules of Appellate Procedure, “the

argument   [section    of    the    brief]      .    .     .    must    contain        .    .    .

appellant’s contentions and the reasons for them, with citations

to   the   authorities      and    parts       of    the       record      on    which      the

appellant relies.”         Fed. R. App. P. 28(a)(8)(A).                         Furthermore,

the “[f]ailure to comply with the specific dictates of [Rule 28]

with respect to a particular claim triggers abandonment of that

claim on appeal.”        Edwards v. City of Goldsboro, 178 F.3d 231,

241 n.6 (4th Cir. 1999); see also Ngarurih v. Ashcroft, 371 F.3d
182, 189 n.7 (4th Cir. 2004) (failure to challenge the denial of

CAT relief results in abandonment of challenge on appeal).

     Accordingly,     we     dismiss    the         petition         for    review.             We

dispense    with    oral    argument       because            the    facts       and       legal

contentions   are   adequately       presented           in    the     materials       before

this court and argument would not aid the decisional process.



                                                                 PETITION DISMISSED




                                           3